DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-19, in the reply filed on 7/20/2022 is acknowledged.
Claims 1-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 8-19 are being examined in this application.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:
Claim 8, the recitation of “Lactobacillus johnsonii” (line 3) is suggested to read “of Lactobacillus johnsonii”, because names of all bacterial taxa are printed in italics.
Claim 16, the recitation of “Lactobacillus johnsonii” (line 2) should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al (WO 2010/079444; 7/15/2010).
The instant claims recite a method for alleviating symptoms of indigestion, abdominal pain or cephalic syndrome in a subject, comprising administering to the subject a composition comprising an effective amount of Lactobacillus johnsonii N6.2.
Allemand teaches a composition as well as a food / diet product / medicament for animal or human that is useful for improving constipation, reducing inflammatory processes of the lower part of the intestinal tract, stimulating digestive functions and improving digestive comfort (p.7 para 4, p.12 para 6, p.13 para 2), the composition comprising living microorganisms, wherein examples of preferred microorganism species include Lactobacillus johnsonii (p.4 para 4, p.10 para 4). Any subject wishing to take care of his health and to prevent a state of illness will find the composition opportune to improve and maintain his state of physical and mental well-being (the subject has not been diagnosed with type 1 diabetes) (p.13 para 3). Allemand teaches a food comprising the composition such as yogurts (p.5 para 2, p.12 para 3-4). The composition is in powder form encapsulated in a capsule (p.5 para 3 & 10, p.12 para 3), and comprises an amount of living microorganisms of at least 105, preferably at least 107 (p.5 para 1).

Allemand does not teach the Lactobacillus johnsonii is Lactobacillus johnsonii N6.2 (claims 8 and 16).
However, Allemand does teach the composition comprises Lactobacillus johnsonii is useful for improving constipation, reducing inflammatory processes of the lower part of the intestinal tract, stimulating digestive functions and improving digestive comfort.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Lactobacillus johnsonii N6.2 for Lactobacillus johnsonii for the predictable result of alleviating symptoms of indigestion or abdominal pain in a subject, since Allemand discloses that a composition comprises Lactobacillus johnsonii is useful for improving constipation, reducing inflammatory processes of the lower part of the intestinal tract, stimulating digestive functions and improving digestive comfort.

Allemand does not teach the claimed amount of Lactobacillus johnsonii (claim 16).
However, Allemand does teach the composition comprises living microorganisms such as Lactobacillus johnsonii, wherein an amount of living microorganisms is at least 105, preferably at least 107.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of Lactobacillus johnsonii as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the amount of Lactobacillus johnsonii with a reasonable expectation for successfully improving constipation, reducing inflammatory processes of the lower part of the intestinal tract, stimulating digestive functions and improving digestive comfort.

In regard to claims 17-19, it is noted that the “wherein” clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. analyzing). Therefore, the “wherein” clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al (WO 2010/079444; 7/15/2010) as applied to claims 8-14 and 16-19 above, further in view of UKEssays (UKEssays. 2015;1-5.).
Allemand does not teach the capsule is acid resistant (claim 15).
However, Allemand does teach a food / medicament comprises the composition in capsule form. UKEssays teaches to achieve the intestinal delivery, capsules must be strong enough to resist the acidic environment in the stomach (p.1 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an acid resistant capsule, since Allemand discloses a food / medicament comprises a composition in capsule form, and UKEssays discloses capsules must be strong enough to resist the acidic environment in the stomach in order to achieve the intestinal delivery. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate an acid resistant capsule with a reasonable expectation for successfully improving constipation, reducing inflammatory processes of the lower part of the intestinal tract, stimulating digestive functions and improving digestive comfort.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651